DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/21/2021 and 06/28/2021 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Status
Claims 2 and 17 have been cancelled.
Claims 1, 3-16 and 18-20 are currently pending and have been examined on the merits in this office action.
Claim Rejections - 35 USC § 103
The previous rejection of record is withdrawn in view of the remarks.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/23/2021, with respect to  the cavity being defined within the sealed area and having a variable thickness of claims 1 and  have been fully considered and are persuasive.  The rejection of 08/25/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach nor render obvious the claim limitations of independent claims 1 and 16, specifically wherein the sealed portion comprises a seal area defining a cavity between the first bonding layer and the second bonding layer wherein the seal portion has a variable thickness along a direction away from the cell body such that the sealed area including the cavity has a thickness greater than both that of a segment of the seal potion immediately adjacent to the accommodating space and that of a segment of the seal potion further away from the accommodating space than the sealed area including the cavity. The closest prior art is considered to be the following:
Tomohiro JP 2012/003919 A
Yoo US 2017/0012252 A1 has been used in the previous rejections as a primary reference and fails to teach a cavity being within a portion of the sealed segments.
Kim KR 2018/0054297 A discloses a pouch for a battery having an improved sealing performance. Kim teaches of an unfused portion (Sx as seen in Figure 5b) located between fused portions of the upper and lower pouches such that the battery casing has an increased flexibility when bending ([0060-0062]). The battery of Kim fails to teach nor render obvious wherein the unfused portion is a cavity having a variable thickness between regions of the sealing portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727